 PETROCHEM INSULATION, INC. 47Petrochem Insulation, Inc. and Northern Nevada Pipe Trades Council No. 51, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO, Thomas J. Hunter, and Lo-cals 62, 159, 228, 246, 342, 343, 350, 365, 393, 437, 444, 447, 460, 467, 471, 483, 492, 503, and 662 of the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO.  Case 20ŒCAŒ24071 November 19, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN The General Counsel of the National Labor Relations Board filed a complaint and an amended complaint on May 31 and June 25, 1996, respectively, alleging that the Respondent violated Section 8(a)(1) of the Act.  The Re-spondent filed answers admitting in part and denying in part the allegations of the complaints and raising certain affirmative defenses. On October 9, 1996, the General Counsel filed a Mo-tion for Summary Judgment and brief in support, with exhibits attached.  The General Counsel submits that the Respondent™s answers raise no bona fide issues of fact requiring a hearing.  On November 29, 1996, the Re-spondent filed an opposition to the motion and a Cross-Motion for Summary Judgment in its favor, with exhibits attached.  The General Counsel filed a response to the Respondent™s Cross-Motion for Summary Judgment and reply brief.  The Charging Parties filed a reply brief in support of the General Counsel and in opposition to the Respondent™s Cross-Motion for Summary Judgment, and the Respondent filed a brief in reply to the General Counsel and Charging Parties.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motions for Summary Judgment The principal issue in this case is whether the Respon-dent violated Section 8(a)(1) by filing and maintaining a civil lawsuit against the Charging Party Unions in Fed-eral district court.  The General Counsel and the Unions contend that the Respondent™s suit lacked merit because it was dismissed by the District Court with prejudice, and the order was upheld on appeal.  The General Counsel and the Unions further argue that the Respondent brought this suit against the Unions in retaliation for their having engaged in activities protected by Section 7 of the Act.  Because the suit lacked merit and was filed for retaliatory purposes, the General Counsel and the Union urge that, under Bill Johnson™s Restaurants v. NLRB, 461 U.S. 731 (1983), the Board should find that it was unlawfully filed and maintained, and should require the Respondent to reimburse the Unions for attorneys™ fees incurred as a result of the suit.                                                                                                                       1 The Respondent filed a motion to strike the Charging Parties™ re-ply brief on grounds that a 13-page affidavit attached to the brief is ﬁnothing more than legal argument,ﬂ which extends beyond the 50-page limitation established by the Board.  The Charging Party filed an oppo-sition to the Respondent™s motion.  The matters set forth in the affidavit were not considered in deciding the issues presented here and, there-fore, we find it unnecessary to pass on the Respondent™s motion. The Respondent contends that its suit was lawful be-cause, in its view, (1) the Union™s actions that were the subject of the suit were not protected by Section 7; (2) the suit had a reasonable basis in fact and law; and (3) the suit was not filed with a retaliatory motive.  The Re-spondent also contends that even if it violated the Act the Board should not require it to pay the Unions™ attorneys™ fees. On the basis of the Respondent™s admission of relevant allegations in the complaints, as well as other factual admissions made in its briefs, we find that there are no material issues of fact warranting a hearing and that as a matter of law the Respondent has violated Section 8(a)(1) as alleged.  Accordingly, we grant the General Counsel™s Motion for Summary Judgment and deny the Respondent™s cross-motion. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent, Petrochem Insulation, Inc., a Califor-nia corporation with an office and place of business in Vallejo, California, is a mechanical insulation contractor specializing in power plant and industrial construction.  During the 12-month period ending June 20, 1991, the Respondent purchased and received at its Vallejo, Cali-fornia facility goods valued in excess of $50,000 directly from points outside the State of California.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that each of the Unions is a labor organization within the meaning of Section 2(5) of the Act.2 II. ALLEGED UNFAIR LABOR PRACTICES A. Facts The Respondent is a nonunion construction firm that performs construction and maintenance work for power plants and other industrial entities in the northern Cali-fornia area.  The Respondent claims that beginning in 1988, the Unions commenced a campaign to cause its ﬁclientsﬂ and potential clients to hire only unionized con-tractors to perform work for them and ﬁto [decline] to allow Petrochem to bid for or perform certain projects for them because Petrochem was not a signatory to a  2 District Council No. 51 was dissolved effective December 31, 1995. 330 NLRB No. 10  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48union collective-bargaining ag
reement.ﬂ  According to 
the complaints filed by the Respondent in Federal court, 
the Unions™ campaign consisted of filing, and threatening 
to file, environmental impact objections to projects on 
which the Respondent was a contractor, intervening in 
state permit proceedings and 
objecting to the issuance of permits ﬁin order to delay and frustrate developersﬂ of 
those projects, and petitioning ﬁrelevant administrative 
bodies, and ultimately the courts, with a large number of 
objectionsﬂ regarding air quality permits. 
On December 20, 1990, the 
Respondent filed suit in 
the U.S. District Court for th
e Northern District of Cali-
fornia alleging that the Union™s conduct constituted a 
conspiracy to ﬁextort developers of [certain large energy-
production facilities] to enter into and adhere to unlawful 
hot cargo and union project agreementsﬂ in violation of 
the Racketeering Influence and Corrupt Organization Act 

(RICO).
3  The complaint included a demand for treble 
damages.  The district court granted the Unions™ motion 

to dismiss the complaint, finding that the RICO claims 

were preempted by the Act.
4 The Respondent then requested leave to file an 
amended complaint which realleged the above-described 
conduct, this time claiming that the Unions violated the 
Sherman Antitrust Act,
5 in addition to RICO.  The dis-
trict court found the first 
amended complaint facially 
inadequate and denied leave to file it.  However, the Re-
spondent was permitted to file a second amended com-
plaint to allege an antitrust claim, provided that the 
amended complaint was factually explicit as to the fol-
lowing: 
 (a) The specific identity of, and each party to, each con-
tract, combination, or conspiracy in restraint of trade to 
which a non-labor group was allegedly a member. 
(b) The acts each defendant performed or undertook in 
furtherance of each contract, combination or conspir-
acy. (c) The injury to competition that resulted from each al-
leged contract. 
(d) The geographic and product market allegedly mo-
nopolized by any defendant, and the acts each named 
defendant undertook to pursue monopolization of that 
market. 
 Thereafter, the Respondent filed a second amended 
complaint alleging Sherman Act violations.  The Re-
spondent alleged that the Union violated section 1 of the 
Sherman Act by conspiring to restrain trade by entering 
into hot cargo agreements with
 energy project developers 
                                                          
                                                           
3  18 U.S.C. § 1962, et al. 
4 Petrochem Insulation, Inc. v. Northern California Pipe Trades 
Council, 137 LRRM 2194 (N.D.Cal. 1991). 
5 15 U.S.C. §§ 1 and 2. 
that precluded the Respondent from bidding on the de-
velopers™ construction projects.  The Respondents also 
alleged that the Unions restrained trade in violation of 

section 2 of the Sherman Act by filing ﬁshamﬂ petitions 
and meritless environmental objections to monopolize 
the relevant market. 
The district court dismissed with prejudice the Re-
spondent™s second amended complaint.
6  In dismissing 
the section 1 antitrust claim, the court found that the Re-

spondent ﬁstill fails to state a cognizable claim for two 
independent reasons, each of which has previously been 
explained to plaintiff, and each of which plaintiff has 
failed to cure.ﬂ
7  Specifically, the court found that the 
Respondent (1) failed to identify the parties to and con-
tents of any alleged contract in restraint of trade and (2) 
failed to plead the injury to competition that resulted 
from each alleged contract. 
The court dismissed the Respondent™s antitrust claim 
premised on section 2 of the Sherman Act because it 
failed to identify the contractors who supposedly com-
bined with the Unions to monopolize the Respondent™s 
market through sham petitioning, and because the com-
plaint failed to allege that the Unions ﬁhave threatened or 
pursued a single meritless objection to any construction 
project, much less identify that objection or allege why 
such an objection should be considered meritless.ﬂ
8  On 
appeal, the U.S. Court of A
ppeals for the Ninth Circuit 
affirmed the district cour
t™s dismissal of the Respon-
dent™s complaint with prejudice.
9  Following the Su-
preme Court™s denial of the Respondent™s petition for 
writ of certiorari,10 the General Counsel filed the instant 
complaint. 
B. Discussion 
The complaint alleges that the Respondent violated 
Section 8(a)(1) by bringing a meritless suit against the 

Unions to enjoin them from engaging in protected con-
certed activity and to recover damages from them.  The 
Board recently considered th
e same allegation in similar 
circumstances in 
BE & K Construction Co.
, 329 NLRB 
717 (1999).  In 
BE & K
, the Board determined that dis-
position of this issue is governed by legal principles set 
forth by the Supreme Court in 
Bill Johnson™s.
  The Court 
in 
Bill Johnson™s
 held that establishi
ng a lack of reason-
able basis in fact or law and a retaliatory motive are pre-

requisites to the Board™s 
enjoining
 prosecution of a pend-
ing lawsuit.  The standard is different, however, if the 
lawsuit has resulted in a final judgment adverse to the 
plaintiff.  Under those circum
stances, the Court held that 
the Board may proceed to consider whether the adjudi-
cated lawsuit was filed with retaliatory intent, and if such 
 6 139 LRRM 2956 (N.D.Cal. 1992). 
7 139 LRRM at 2961. 
8 139 LRRM at 2965. 
9 8 F.3d 29 (1993). 
10 510 U.S. 1191 (1994). 
 PETROCHEM INSULATION, INC. 49intent is present, find a violation of the Act and order 
appropriate relief. As discussed above, the district court dismissed the 
Respondent™s lawsuit including the allegation that the 

Unions™ governmental petitioning activity constituted 
antitrust violations, and the Ninth Circuit affirmed the 
result.  Accordingly, the Re
spondent™s suit lacked merit 
within the meaning of 
Bill Johnson™s
.11  We therefore 
consider whether the suit was filed with an intent to re-
taliate against the Unions for engaging in protected activ-
ity. As an initial matter, we must determine whether the 
Unions™ actions were protected from retaliation by Sec-
tion 7 of the Act.  See 
Braun Electric Co.,
 324 NLRB 1, 
3 (1997).  The Respondent makes two general conten-
tions that they were not.  It
 argues that the conduct in 
question was engaged in 
by the Unions
 and therefore did 
not involve retaliation against 
employee protected activ-ity.  It also contends that
, because the Unions did not 
represent the Respondent™s employees, the Act does not 
protect their actions from a retaliatory lawsuit.  The 
Board addressed identical contentions with respect to the 
unions™ activity in 
BE & K
, 329 NLRB at 719.  For the 
reasons fully set forth there, we find no merit in the Re-
spondent™s contentions. 
The Unions™ actual conduct 
at issue here was clearly protected.  Their stated objectiv
e, set forth in an internal 
union report entitled ﬁParticipation in the Permit Proc-
ess,ﬂ was to intervene before state environmental and 
other regulatory permit proceedings incident to construc-
tion projects in northern California in order to ﬁforce 
construction companies to pay their employees a living 
wage, including health and other benefits.ﬂ
12  This is a 
form of area-standards activity which is undisputedly 
protected under Section 7.  
Sears, Roebuck & Co. v. 
Carpenters
, 436 U.S. 180 (1978) (area-standards picket-

ing).
13  As the Board explained in Giant Food Markets, 241 NLRB 727, 728 (1979), the rationale for protecting 
such activity is that a union has a legitimate interest in 
ﬁprotect[ing] the employment standards it has success-
fully negotiated . . . from the unfair competitive advan-
tage that would be enjoyed by an employer whose labor 
cost package was less than those of employers subjected 

to the area contract standards.ﬂ
14  The Unions™ govern-
mental petitioning activity here, which sought to force 
                                                          
                                                           
11 For the reasons set forth in BE & K
, supra, we reject the Respon-
dent™s argument that 
Professional Real Estate Investors v. Columbia 
Pictures Industries
, 508 U.S. 49 (1993), altered the Supreme Court™s 
approach to allegedly retaliatory lawsuits under Sec. 8(a)(1) as an-nounced in Bill Johnson™s. 12 This report was attached as an exhibit to the Respondent™s second 
amended complaint. 
13 See also O™Neil™s Markets v. NLRB, 95 F.3d 733 (8th Cir. 1996) 
(area-standards handbilling). 
14 Although the court of appeals remanded the case to the Board, the 
court quoted this part of the Board™s decision with approval.  633 F.2d 
18, 23 fn. 11 (6th Cir. 1980). 
the Respondent and other nonunion construction compa-
nies to pay their employees union-scale wages and bene-
fits, was clearly in furtherance of an area-standards ob-

jective of protecting the economic terms of employment 
enjoyed by the employees they represented.  If success-
ful, such efforts would not only expand union job oppor-
tunities for current union members but also would im-
prove their ability to bargain for higher wages by 
mitigating employer resistance based on concerns about 
being undercut by nonunion competitors.
15  Further, by 
seeking to ensure that the Respondent or any successful 
construction project bidder 
address the environmental 
considerations with respect to toxic materials and pollu-

tion controlŠthe Unions™ other stated purpose for par-
ticipating in the state permit 
proceedingsŠthey acted in 
furtherance of the safety and health of all employees who 
would eventually be employed at a particular worksite, 
including potentially the employees the Unions repre-
sented as well as those of the 
Respondent.  That clearly is 
concerted activity that falls 
within the ﬁmutual aid or 
protectionﬂ language of Section 7.  See 
GHR Energy 
Corp.
, 294 NLRB 1011, 1014 (1989), enfd. 924 F.2d 
1055 (5th Cir. 1991). 
In its final argument on this issue, the Respondent con-
tends that the Unions™ conduct was not protected because 
it constituted a secondary boycott in violation of Section 

8(b)(4)(ii)(B) of the Act.  Specifically, the Respondent 
argues that the Unions partic
ipated in and threatened to 
participate in environmental permit proceedings with the 
unlawful secondary object of coercing project owners to 
cease doing business with the Respondent and other non-
union contractors.  We disagree.
16 The Supreme Cour
t™s holding in 
Edward J. DeBartolo 
Corp. v. Florida Gulf Coast Building Trades Council
, 485 U.S. 568 (1988), precludes finding that the Unions™ 
actions here violated Section 8(b)(4)(ii)(B) and, hence, 
were unprotected.  In order to violate this statutory provi-

sion a union must engage in conduct ﬁattended by 
 15 See Electrical Workers
 IBEW Local 501 v. NLRB
, 756 F.2d 888, 
894 (D.C. Cir. 1985); 
NLRB v. Circle Bindery, Inc.
, 536 F.2d 447, 452 
(1st Cir. 1976). 
16 Contrary to the General Counsel and the Unions, we find that the 
Respondent is not barred by Sec. 10(b)
 of the Act from contending that 
the Unions™ conduct was unprotected. 
 Sec. 10(b) provides that ﬁno 
complaint shall issue based on any 
unfair labor practice occurring more 
than six months prior to
 the filing of the charge
.ﬂ  That provision has 
been interpreted by the Board also to preclude raising, as a 
defense to a complaint allegation, conduct as to
 which Sec. 10(b) would bar a com-
plaint if it were alleged as an 
unfair labor practice.  See, e.g., 
Sewell-Allen Big Star
, 294 NLRB 312, 313 (1989), enfd. mem. 943 F.2d 52 
(6th Cir. 1991), cert. denied 504 U.S. 909 (1992).  We find this princi-

ple inapplicable in the type of Bill Johnson™s
 setting presented in this case where the General Counsel, as part
 of his burden in establishing a 
prima facie violation of Sec. 8(a)(1
), must show that the Unions™ al-
leged secondary activity, which occu
rred outside the 10(b) period, was 
protected.  Because of this required
 showing, the Resp
ondent cannot be 
precluded from asserting facts othe
rwise barred by Sec. 10(b) in coun-
tering the General Counsel™s case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50threats, coercion or restraint.ﬂ
17  In 
DeBartolo
, the Su-
preme Court held that Section 8(b)(4)(ii)(B) does not 
cover peaceful handbilling becau
se such activity, unlike 
picketing, accomplishes its goal by the persuasive force 
of the ideas it conveys, rather than by coercion, intimida-
tion, or restraint.  Id. at 580.  The Court explained that 
handbilling, unlike picketing or striking, involves behav-
ior solely of a speech-related nature and, therefore, to 
conclude that it is unlawfully coercive would pose ﬁseri-
ous questions of the validity of Section 8(b)(4) under the 
First Amendment.ﬂ  Id. at 576.  Accordingly, because the 
secondary activity in 
DeBartolo
 involved handbilling 
only, unaccompanied by violence, picketing, patrolling, 

or a strike, the Court concluded that the union™s handbill-
ing therein was not coercive in violation of Section 
8(b)(4)(ii)(B). 
Here, rather than handbilling, the Unions petitioned 
state governmental agencies 
in furtherance of what the 
Respondent contends was an illegal secondary object.  
We agree, however, with the Fifth Circuit in 
Brown & 
Root, Inc. v. Louisiana State AFL
, 10 F.3d 316, 326 
(1994), that governmental lobbying by a union ﬁlike 

handbilling, is activity protected by the First Amend-

ment.ﬂ  Indeed, the right 
to petition a legislative body falls squarely under the ﬁumbrella of ‚political expres-
sion.™ﬂ18  Accordingly, in order to avoid the potentially 
serious First Amendment problems that would result if 
the Unions™ governmental petitioning were found to con-
stitute ﬁcoercionﬂ under Section 8(b)(4)(ii)(B), we shall 
follow 
DeBartolo
 and conclude that such conduct is law-
ful and, hence, protected by the Act. 
In so holding, we find it unnecessary to decide whether 
the Unions™ petitioning could be found to be coercive for 
8(b)(4) purposes if, as the Respondent alleges, the Un-

ions had filed, or threatened to file, ﬁshamﬂ petitions and 
meritless environmental objections with a secondary ob-
jective.  As we have noted above, the Respondent alleged 
in its lawsuit that the Unions had violated section 2 of the 
Sherman Act by filing such petitions and objections.  But 
the court dismissed that clai
m because it found that, de-
spite its instruction to identify the Unions™ actions that 
allegedly constituted monopolization, the Respondent 
had failed to allege that the Unions had ﬁthreatened or 
pursued a single meritless objection to any construction 
project, much less identify that objection or allege why 
such an objection should be considered meritless.ﬂ
19  In 
view of its failure to identif
y in the court proceeding any 
example of the type of Union conduct that it contended 
then, and contends now, was 
unlawful, we infer that the 
Respondent was unable to 
produce any such evidence 
before the court and would be equally unable to do so 
                                                          
 B                                                          
17 See NLRB v. Servette, Inc.
, 377 U.S. 46, 54 (1964). 
18 California Motor Transport 
Co. v. Trucking Unlimited
, 404 U.S. 
508, 512Œ513 (1972). 
19 139 LRRM at 2965. 
before the Board.  Because 
there is no support for the 
Respondent™s contention that the Unions filed their peti-

tions and objections without regard to their merits, we 

find that the Unions™ condu
ct did not violate Section 
8(b)(4)(B) and therefore did no
t lose its protected charac-
ter.20 Having found, in light of the Federal court™s dismissal 
of the Respondent™s lawsuit, that the suit was meritless 

under 
ill Johnson™s
, the remaining question in deter-
mining whether the lawsuit violated Section 8(a)(1) is 
whether it was filed for retaliatory reasons.  Although we 
find no direct evidence in this regard, we note that 
ﬁ[m]otive or intent almost always must be inferred from 
circumstantial evidence.ﬂ
21   Here, we infer a retaliatory 
motive behind the Respondent™s lawsuit based on the 
following circumst
antial evidence. First, it is evident from the complaint allegations of the 
Respondent™s lawsuit that it was filed in direct response 

to the Union™s participation in the state environmental 
permit proceedings.  As found above, that conduct was 
protected by Section 7 of the Act.  Since the lawsuit was 
ﬁaimed directly at [this]
 protected activity,ﬂ and 
necessarily tended to discourage future Section 7 activity 
of this kind, it was, by definition, retaliatory within the 
meaning of Bill Johnson™s
.22 Our conclusion that the lawsuit was driven by retalia-
tory considerations can also 
be inferred from the treat-ment the Respondent™s lawsuit received by the Federal 
court.  As stated by the Court in 
Bill Johnson™s
, where an 
employer™s suit is found without merit, ﬁthe Board would 
be warranted in taking that fact into account in determin-
ing whether the suit had been filed in retaliation for the 
exercise of the employees™ [Sec.] 7 rights.ﬂ
23  Doing so 
here, we note that the Respondent™s lawsuit was found 
not just to have lacked meritŠthat would be a charitable 
characterization of its outcome
.  The lawsuit™s claims did 
not even get to a jury pursuant to the Respondent™s de-
mand because it was unable to 
plead a legally cognizable 
cause of action, notwithstandi
ng that the district court provided the Respondent three opportunities to do so.  
This degree of failure ﬁundermines [the Respondent™s] 
claim that it filed the suit to defend its legally protectable 
 20 Because this is a summary judgment proceeding, we are required 
to evaluate the evidence in the light most favorable to the nonmoving 
party.  In order to grant the General Counsel™s motion and find the 
8(a)(1) violation, then, we must view
 the facts in the light most favor-
able to the Respondent.  That does 
not mean, however, that we have to 
accept as true, for the purposes of ruling on the General Counsel™s 

motion, factual contentions raised by the Respondent that have already 
been rejected by the court. 
21 Geske & Sons, Inc. v. NLRB
, 103 F.3d 1366, 1375 (7th Cir. 1997). 
22 H. W. Barss
, 296 NLRB 1286, 1287 (1989); 
Phoenix Newspapers
, 294 NLRB 47, 50 (1989); 
BE & K Construction
, 329 NLRB at 721. 
23 461 U.S. at 747. 
 PETROCHEM INSULATION, INC. 51interestsﬂ
24 and demonstrates instead its retaliatory pur-
pose. 
Finally, that the Respondent™s suit was filed with a re-
taliatory motive can be inferred, in part, from the treble 
damages it sought from the outset as compensation for its 
alleged losses.  The Respondent asserts that treble dam-
ages are statutory components of RICO and antitrust 
claims and, as such, cannot be evidence of motive.  We 
disagree.  It was the selection of the RICO and antitrust 

claims, with their provisions for treble damages, which 
underscores the Respondent™s retaliatory intent.  The 
Respondent had available a less drastic means
 of 
recovering its alleged losses; it could have filed suit in 

Federal district court under Section 303 of the Act to 
recover its actual
 damages by alleging as unlawful what 
it now argues was unprotected conduct, i.e., that the 

Unions™ conduct violated Section 8(b)(4).
25  Instead, its 
RICO and antitrust claims constituted an attempt to 
obtain 
three-times
 its actual damages.  In comparable 
circumstances where an employer has sought punitive 
damages in addition to alleged actual damages, the Board 
has inferred retaliatory intent.
26  We draw the sam
e 
inference here. 
                                                          
CONCLUSION OF 
LAW By filing and prosecuting a Federal court lawsuit 
against the Unions and their agents with causes of ac-
tions which were without legal merit and were motivated 
by an intent to retaliate against the Unions™ protected 
concerted activity on behalf of its members and other 
employees, the Respondent has violated Section 8(a)(1) 
of the Act. 
REMEDY
 Having found that the Respondent has engaged in un-
fair labor practices in violation of Section 8(a)(1) of the 

Act, we shall order that it cease and desist therefrom and 
that it take certain affirmative action designed to effectu-
ate the policies of the Act.  We shall order the Respon-
dent to reimburse the Unions for all legal and other ex-
                                                           
24 Diamond Walnut Growers v. NLRB
, 53 F.3d 1050, 1090 (9th 
1995). 
25 See Longshoremen & Warehousemen v. Juneau Spruce Corp.
, 342 
U.S. 237 (1952). 
Sec. 303 provides that 
(a) It shall be unlawful, for the purpose of this section only, 
. . . for any labor organization to engage in any activity or conduct 
defined as an unfair labor practice in section 8(b)(4) of the . . . 
Act. (b) Whoever shall be injured in his business or property by 
reason of any violation of subsection (a) may sue therefor in any 
district court of the United States
 . . . and shall recover the dam-
ages by him sustained and the cost of the suit.
 26 Summitville Tiles, Inc.
, 300 NLRB 64, 66 (1990); 
H. W. Barss
, 296 NLRB at 1287Œ1288. 
Several courts of appeals have al
so viewed antitrust treble damages 
as punitive damages.  See 
Lyons v. Westinghouse Electric Corp.
, 222 
F.2d 184, 189 (2d Cir. 1955) (ﬁ[T]wo thirds of the recovery is not re-
medial and inevitably pres
upposes a punitive purpose.ﬂ); 
Clark Oil Co. v. Phillips Petroleum Co.
, 148 F.2d 580, 582 (8th Cir. 1954); 
Kline v. 
Coldwell Banker & Co.
, 508 F.2d 226, 235 (9th Cir. 1974). 
penses incurred in defending against the Respondent™s 
lawsuit, plus interest as computed in 
New Horizons
 for 
the Retarded
, 283 NLRB 1173 (1987); and 
Teamsters 
Local 776
 (Rite Aid Corp.)
, 305 NLRB 832, 835Œ836 
and fn. 10 (1991), enfd. 973 F.2d 230 (3d Cir. 1992), 
cert. denied 507 U.S. 959 (1993).
27 ORDER The National Labor Relations Board orders that the 
Respondent, Petrochem Insulation, Inc., Vallejo, Califor-

nia, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Filing and prosecuting laws
uits with causes of ac-
tions against the Unions that are without legal merit and 
are motivated to retaliate against activity protected by 

Section 7 of the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their rights under Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Reimburse the Unions for all legal and other ex-
penses incurred in the defense of the Respondent™s law-

suit in the manner set forth in the remedy section. 
(b) Within 14 days after service by the Region, post at 
its facility in Vallejo, California, copies of the attached 

notice marked ﬁAppendix.ﬂ
28  Copies of the notice, on 
forms provided by the Regional Director  for Region 20, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
 27 The Supreme Court in 
Bill Johnson™s
 expressly authorized the 
Board to award attorneys™ fees and other expenses to employees who 
had been sued in violation of Sec. 8(a)(1). 461 U.S. at 747.  The Re-
spondent, however, citing 
Summit Valley Industries v. Carpenters Lo-
cal 112, 456 U.S. 717 (1982), contends that the Board has no authority 
under 
Bill Johnson™s to order reimbursement to the Unions because it 
contravenes the ﬁAmerican Ruleﬂ wh
ich generally precludes the award 
of attorneys™ fees in legal proceedings.  Consistent with 
Bill Johnson™s, we reject that contention.  In so doi
ng, we stress that an award of attor-
neys™ fees is appropriate, not becau
se the Respondent did not prevail in 
its district court litigation against the Unions, but because it was the 
Respondent™s lawsuit itself that was unlawful.  See 
Service Employees 
SEIU Local 32BŒ32J v. NLRB
, 68 F.3d 490, 496 (D.C. Cir. 1995).  See 
also Geske & Sons
, 103 F.3d at 1378.  Accordingly, the ﬁAmerican 
Ruleﬂ does not prevent us from awarding the Unions attorneys™ fees. 
As noted above in fn. 2, District Council No. 51 was dissolved in 
December 1995.  The Respondent contends that the dissolution renders 

moot any remedy sought on behalf of that Union.  In response, the 
General Counsel asserts that the District Council™s rights and obliga-
tions, including its claim for reimbursement of attorneys™ fees, were 
assumed by various Local affiliates pursuant to the terms of dissolution 
and that the remedy originally sought on behalf of District 51 is, there-
fore, not moot.  This is a matter wh
ich we shall leave to the compliance 
stage. 28 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any 
time since December 20, 1990. 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent had taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
WE WILL NOT file and prosecute lawsuits with causes of 
actions against the Unions that are without legal merit 
and are motivated to retaliate against activity protected 

by Section 7 of the Act. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL reimburse the Unions for all legal and other 
expenses incurred in the defense of our lawsuit, plus in-
terest. PETROCHEM 
INSULATION
, INC. 